DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 08/17/2020.
	Claims 1-4, 6, 7, 9, 10, 12-20, and 23-25 are pending.
	Claims 23-25 are newly added.
	Claims 6, 16, 17, 19, 20, and 23-25 are withdrawn as being drawn to non-elected groups or species.
Claims 1-4, 7, 9, 10, 12-15, and 18 are currently under consideration to the extent that they read upon Applicant’s elected species.
	Note, Applicant elected:
A porosity of 40%,
A pore size of 30 microns,
Al2O3 (aluminum oxide, alumina) as the carrier material,
Ibuprofen as the deliverable agent, 
A single unit dosage of the ibuprofen.
It is noted that Applicant has amended away from the elected species.  The Examiner has moved on to the next species, which is calcium carbonate.

Withdrawn Rejections
withdrawn in view of Applicant’s cancellation of said claims.
The rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Terry et al (WO 2011/146174)(IDS Reference) in view of Reddit (Safe to vape contents of advil liquid gels?, 2014) is withdrawn in view of Applicant’s cancellation of said claims.
The rejection of claims 1-5, 7, 12, 14, and 15 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7, 9, 11, and 12 of copending Application No. 16/080867 (reference application) is withdrawn in view of Applicant’s amendments to claim 1.
The provisional rejection of claims 5 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/080867 in view of Reddit (Safe to vape contents of advil liquid gels?, 2014) is withdrawn in view of Applicant’s cancellation of said claims.  

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al (WO 2011/146174)(IDS Reference), or in the alternative Claims 1-4, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al (WO 2011/146174)(IDS Reference) and Borkovec et al (US 2017/0231286).
It is noted that if the porous silica glass of Terry utilizes calcium carbonate to make the glass, then the rejection is made under 102, alternatively, if the glass is not made with calcium carbonate, then the rejection is made under 103.  The Office does not have laboratory facilities
Terry teaches a device for personal vapor inhalation, the device simulates a cigarette and delivers nicotine or other medications, which notably, does not require that the deliverable be nicotine (see entire document, for instance, [0002]).  Terry further teaches a vaporizer comprising an atomizer assembly and a macroporous absorptive ceramic reservoir (see entire document for instance, claim 12).  Said macroporous 
Terry, while teaching that the wick is made of porous silica, and specifically glass, does not directly indicate that the wick comprises calcium carbonate (the species that is now under consideration after Applicant deleted the previous species).  
Borkovec teaches that that for wick applications, is it cheaper to add calcium carbonate rather than using pure silica since the addition of calcium carbonate results in glass (see entire document, for instance, [0069]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize silica calcium carbonate glass/ceramic since Borkovec teaches a method of making silica glass/ceramic cheaply that utilizes calcium carbonate.  There would be a reasonable expectation of success since both references are directed to the same field of endeavor, wherein they both utilize silica glass, and wherein Borkovec teaches a useful and cheap method of making silica glass with calcium carbonate.
5example ± 5% and preferably ± 2% (e.g. ± 1%) from the numbers specified herein.”  This is not an express definition, but indicates that the amounts can vary by at least 10%, wherein it is noted that the upper range of the prior art is also modified by relative language, namely, approximately.  As such, it is deemed that the prior art range of approximately 40 to approximately 90 anticipates the instantly claimed about 20 to about 70.  
	With regard to the deliverable agent being located predominantly within the pores of the carrier material, it is noted that when a reservoir is close to being empty, the deliverable agent would be located predominantly in the pores of the wicking reservoir.
Response to Arguments
Applicant argues in the remarks filed 03/26/2021 that the prior art does not teach the instantly claimed chemically bonded ceramic material or geopolymeric material.  Applicant’s argument is not found persuasive since Terry teaches the use of porous silica (glass), wherein either with the addition, or without the addition, of Borkovec, the silica glass of Terry reads upon the instant claims.  As such, while Applicant has amended away from the previously elected species, they have not successfully amended away from the prior art.  

Claims 1-4, 7, 9, 10, 12-15, and 18 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al (WO 2011/146174)(IDS Reference) Borkovec et al (US 2017/0231286), as applied to claims 1-4, 7, and 12-15, above, and further in view of Reddit (Safe to vape contents of advil liquid gels?, 2014).
Terry teaches a device for personal vapor inhalation, the device simulates a cigarette and delivers nicotine or other medications, which notably, does not require that the deliverable be nicotine (see entire document, for instance, [0002]).  Terry further teaches a vaporizer comprising an atomizer assembly and a macroporous absorptive ceramic reservoir (see entire document for instance, claim 12).  Said macroporous ceramic has a porosity of approximately 40-90% and an average pore size of 25-150 
Terry, while teaching that one can utilize medications in the vaporizer, does not directly teach that the medication is the elected ibuprofen.
Reddit states that one can add the contents of advil liquidgels to a vaping juice, wherein the NSAID serves as a numbing agent to the throat (see entire document, for instance, 6th post).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize ibuprofen (i.e. advil) as the medication of Terry.  One would have been motivated to do so since Terry teaches medications, wherein Reddit indicates that some have already vaped ibuprofen (see for instance, VapeGape, last post), wherein further, Reddit provides motivation for vaping ibuprofen, particularly with regard to providing a benefit to the “harsh throat hit of a fresh sub-ohm build”.  There would be a reasonable expectation of success since Terry teaches that medications can be utilized in the vaporizer of Terry.  Further, by adding the contents of a single liquidgel, which is the question set forth in the original post by vaping4themoment, one would be adding a single unit dosage to a vaping juice.  
5example ± 5% and preferably ± 2% (e.g. ± 1%) from the numbers specified herein.”  This is not an express definition, but indicates that the amounts can vary by at least 10%, wherein it is noted that the upper range of the prior art is also modified by relative language, namely, approximately.  As such, it is deemed that the prior art range of approximately 40 to approximately 90 is the same as the instantly claimed about 20 to about 70.  However, it is further noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	With regard to the deliverable agent being located predominantly within the pores of the carrier material, it is noted that when a reservoir is close to being empty, the deliverable agent would be located predominantly in the pores of the wicking reservoir.
Response to Arguments
Applicant argues in the remarks filed 03/26/2021 that the prior art does not teach the instantly claimed chemically bonded ceramic material or geopolymeric material.  Applicant’s argument is not found persuasive since Terry teaches the use of porous silica (glass), wherein either with the addition, or without the addition, of Borkovec, the silica glass of Terry reads upon the instant claims.  As such, while Applicant has amended away from the previously elected species, they have not successfully amended away from the prior art.  

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9, 10, 12-15, and 18 (all claims currently under consideration) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-18 of copending Application No. 16/080867 in view of Reddit (Safe to vape contents of advil liquid gels?, 2014).  
The copending claims teach a device that has the same characteristics, structure, and requirements as the instantly claimed device.  Wherein the copending claims do not directly indicate that the deliverable agent is ibuprofen. Reddit states that one can add the contents of advil liquidgels to a vaping juice, wherein the NSAID serves as a numbing agent to the throat (see entire document, for instance, 6th post).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize ibuprofen as the deliverable agent, or in combination with the deliverable agent of the copending claims.  One would have been motivated to do so since Reddit indicates that some have already vaped ibuprofen (see for instance, VapeGape, last post), wherein further, Reddit provides motivation for vaping ibuprofen, particularly with regard to providing a benefit to the “harsh throat hit of a fresh sub-ohm build”.  There would be a reasonable expectation of success since the copending claims teach the delivery of a deliverable agent.  Further, by adding the contents of a single liquidgel, which is the question set forth in the original post by vaping4themoment, one would be adding a single unit dosage to a vaping juice.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
	Applicant argues in the remarks filed 03/26/2021 that Applicant will address this rejection when the claims are otherwise allowable.  Applicant’s argument is not found persuasive and the rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611